                                        Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 1 of 17. PageID #: 7775
                                                                     Bureau of Prisons
                                                                      Health Services
                                                                     Health Problems
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

 Description                                                                          Axis Code Type    Code     Diag. Date Status     Status Date

                                                                       Current
 Anemia, unspecified
  10/26/2012 14:54 EST Tabor, Timothy PA-C                                                III ICD-9     285.9    10/26/2012 Current     10/26/2012

 Glaucoma, unspecified
  08/17/2012 12:59 EST Auxier, Donald OD                                                  III ICD-9     365.9    08/17/2012 Current     08/17/2012

 Nuclear cataract
  05/08/2015 15:05 EST Auxier, Donald OD                                                  III ICD-9    366.04    05/08/2015 Current     05/08/2015

 Myopia
  05/08/2015 15:05 EST Auxier, Donald OD                                                  III ICD-9     367.1    05/08/2015 Current     05/08/2015

 Hypertension, Benign Essential
  06/29/2010 09:49 EST Wilson, William E. MD                                              III ICD-9     401.1    03/05/2009 Current     03/05/2009
  03/05/2009 06:23 EST Jastillano, Alex MLP                                               III ICD-9     401.1    03/05/2009 Current     03/05/2009
 Allergic rhinitis, cause unspecified
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                 III ICD-9     477.9    03/05/2009 Current     03/03/2017
  03/05/2009 06:24 EST Jastillano, Alex MLP                                               III ICD-9     477.9    03/05/2009 Current     03/05/2009
 Emphysema, other
  02/25/2015 13:46 EST Daugherty, Genevieve PA-C                                          III ICD-9     492.8    02/25/2015 Current     02/25/2015

 Shoulder (pain in joint, shoulder region)
  04/13/2018 07:41 EST Muscatell, Genevieve PA-C                                          III ICD-9    719.41    11/03/2015 Current     04/13/2018
  11/29/2016 12:28 EST Toliver, Ryan PA-C                                                 III ICD-9    719.41    11/03/2015 Resolved    11/29/2016
  11/03/2015 12:23 EST Blila, Christopher FNP-C                                           III ICD-9    719.41    11/03/2015 Current     11/03/2015
 Knee, Pain in joint, lower leg
  04/13/2018 07:41 EST Muscatell, Genevieve PA-C                                          III ICD-9    719.46    10/12/2016 Current     04/13/2018
        left total knee replacement done 10-12-2016
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                 III ICD-9    719.46    10/12/2016 Resolved    03/03/2017
        left total knee replacement done 10-12-2016
  10/13/2016 12:25 EST Satterly, Thomas D.O.                                              III ICD-9    719.46    10/12/2016 Current     11/01/2013
        left total knee replacement done 10-12-2016
  11/01/2013 09:39 EST Mata, Heather PA-C                                                 III ICD-9    719.46    11/01/2013 Current     11/01/2013

Generated 08/05/2020 12:59 by Villa, James OGC                          Bureau of Prisons - LVN
                                                                                                                Exhibit B, p. 1        Page 1 of 5
                                        Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 2 of 17. PageID #: 7776
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

 Description                                                                          Axis Code Type   Code     Diag. Date Status    Status Date
 Dermatophytosis [tinea, ringworm]
  04/30/2018 09:36 EST Maibenco, T. MD                                                        ICD-10    B359    04/30/2018 Current

 Type 2 diabetes mellitus
  01/04/2018 12:22 EST Mata, Heather PA-C                                                     ICD-10    E119    01/04/2018 Current
          HbA1c 6.6
 Keratitis
  07/29/2016 14:39 EST Auxier, Donald OD                                                      ICD-10   H169     07/29/2016 Current
          dry eye/medicine side affect
 Otitis externa
  04/07/2020 14:39 EST Trueblood, Elizabeth MD                                                ICD-10   H6090    04/07/2020 Current
          sore spot from hearing aid left ear.
 Sensorineural hearing loss, bilateral
  10/07/2016 14:53 EST Toliver, Ryan PA-C                                                     ICD-10   H903     10/07/2016 Current

 Atherosclerosis
  05/05/2017 14:51 EST Toliver, Ryan PA-C                                                     ICD-10   I7090    05/05/2017 Current

 Aortic aneurysm, without rupture
  06/11/2019 12:40 EST Trueblood, Elizabeth MD                                                ICD-10    I719    06/11/2019 Current
         3.6 cm abdominal aortic aneurysm found on ultrasound dated 05/2019
 Dermatitis, unspecified
  11/08/2019 13:18 EST Keser, J. FNP-BC                                                       ICD-10    L309    11/08/2019 Current

 Dermatitis, unspecified
  06/01/2017 12:45 EST Stander, Klint MD                                                      ICD-10    L309    06/01/2017 Current
        ECZEMA OF KNEE
 Disorder of bone density and structure, unspecified
  09/26/2018 12:12 EST Trueblood, Elizabeth MD                                                ICD-10   M859     09/26/2018 Current
        osteopenia dexa 2018


                                                                       Resolved
 Colon cancer
  09/26/2018 12:27 EST Trueblood, Elizabeth MD                                            III ICD-9    153.9         2006 Resolved    12/16/2009
        colo 06/2018 tubular adenoma per GI repeat 5 years
  06/25/2018 13:14 EST Trueblood, Elizabeth MD                                            III ICD-9    153.9         2006 Resolved    12/16/2009
        colo 06/2018 tubular adenoma, follow GI recommendations when available.
  06/02/2015 13:01 EST Daugherty, Genevieve PA-C                                          III ICD-9    153.9         2006 Resolved    12/16/2009

Generated 08/05/2020 12:59 by Villa, James OGC                          Bureau of Prisons - LVN
                                                                                                               Exhibit B, p. 2       Page 2 of 5
                                        Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 3 of 17. PageID #: 7777
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

 Description                                                       Axis Code Type                      Code     Diag. Date Status     Status Date
        12-2009- repeat colonoscopy- polyps and diverticuli
        NEEDS REPEAT COLONOSCOPY IN 6/2018. REPORT ON 6/2015 FOUND
        INTERNAL HEMORRHOIDS, 4 POLYPS REMOVED, PENDING PATHOLOGY
        REPORT
  01/04/2010 14:23 EST Wilson, William E. MD                         III ICD-9                         153.9         2006 Resolved     12/16/2009
        12-2009- repeat colonoscopy- polyps and diverticuli
  12/16/2009 15:13 EST Wilson, William E. MD                         III ICD-9                         153.9         2006 Resolved     12/16/2009
 Colon cancer
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    153.9         2005 Resolved
  02/01/2010 15:35 EST Wilson, William E. MD                                              III ICD-9    153.9         2005
 Gout, unspecified
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    274.9    02/01/2010 Resolved
  02/01/2010 15:40 EST Wilson, William E. MD                                              III ICD-9    274.9    02/01/2010
 Other specified glaucoma
  11/29/2016 12:26 EST Toliver, Ryan PA-C                                                 III ICD-9   365.89    03/05/2009 Resolved    11/29/2016
  03/05/2009 07:09 EST Jastillano, Alex MLP                                               III ICD-9   365.89    03/05/2009 Current     03/05/2009
 Conjunctival hemorrhage
  11/29/2016 12:26 EST Toliver, Ryan PA-C                                                 III ICD-9   372.72    01/17/2014 Resolved    11/29/2016
  01/17/2014 12:24 EST Auxier, Donald OD                                                  III ICD-9   372.72    01/17/2014 Current     01/17/2014
 Hemorrhoids, internal without mention of comp
  11/29/2016 12:27 EST Toliver, Ryan PA-C                                                 III ICD-9    455.0    06/02/2015 Resolved    11/29/2016
  06/02/2015 13:01 EST Daugherty, Genevieve PA-C                                          III ICD-9    455.0    06/02/2015 Current     06/02/2015
 Dental caries, unspecified
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9   521.00    06/20/2013 Resolved    06/20/2013
         6-MLF
  06/20/2013 12:52 EST Abernathey, Grant DDS                                              III ICD-9   521.00    06/20/2013 Resolved    06/20/2013
         6-MLF
 Dental caries extending into pulp
  11/29/2016 12:27 EST Toliver, Ryan PA-C                                                 III ICD-9   521.03    12/02/2010 Resolved    11/29/2016
  12/02/2010 10:51 EST Shepherd, Doug DMD                                                 III ICD-9   521.03    12/02/2010 Current     12/02/2010
 Periapical abscess with sinus
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    522.7    10/08/2013 Resolved
  10/08/2013 10:19 EST Shepherd, Doug DMD                                                 III ICD-9    522.7    10/08/2013
 Chronic periodontitis, localized
  11/29/2016 12:27 EST Toliver, Ryan PA-C                                                 III ICD-9   523.41    09/28/2009 Resolved    11/29/2016
  09/28/2009 10:35 EST Shepherd, Doug DMD                                                 III ICD-9   523.41    09/28/2009 Current     09/28/2009
Generated 08/05/2020 12:59 by Villa, James OGC                          Bureau of Prisons - LVN
                                                                                                               Exhibit B, p. 3        Page 3 of 5
                                        Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 4 of 17. PageID #: 7778
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

 Description                                                                          Axis Code Type    Code     Diag. Date Status     Status Date


 Chronic periodontitis, generalized
  11/29/2016 12:27 EST Toliver, Ryan PA-C                                                 III ICD-9    523.42    01/27/2009 Resolved    11/29/2016
         Perio Involved #23
  01/27/2009 08:48 EST Shepherd, Doug DMD                                                 III ICD-9    523.42    01/27/2009 Current     01/27/2009
         Perio Involved #23
 Fractured restorative material w loss material
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    525.64    11/05/2014 Resolved
  11/05/2014 09:51 EST Shepherd, Doug DMD                                                 III ICD-9    525.64    11/05/2014
 Diverticulosis of colon w/o mention of hemorrhage
  11/29/2016 12:27 EST Toliver, Ryan PA-C                                                 III ICD-9    562.10    01/04/2010 Resolved    11/29/2016
  01/04/2010 14:23 EST Wilson, William E. MD                                              III ICD-9    562.10    01/04/2010 Current     01/04/2010
 Constipation, unspecified
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    564.00    01/26/2011 Resolved    08/09/2011
  08/09/2011 10:28 EST Tabor, Timothy PA-C                                                III ICD-9    564.00    01/26/2011 Resolved    08/09/2011
  01/26/2011 14:29 EST Klink, Kimberly MS, FNP                                            III ICD-9    564.00    01/26/2011 Current     01/26/2011
 Sebaceous cyst
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9     706.2    02/16/2016 Resolved    02/19/2016
  02/19/2016 14:58 EST Mata, Heather PA-C                                                 III ICD-9     706.2    02/16/2016 Resolved    02/19/2016
  02/16/2016 10:00 EST Daugherty, Genevieve PA-C                                          III ICD-9     706.2    02/16/2016 Current     02/16/2016
 Osteoarthrosis, generalized
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                 III ICD-9     715.0    02/01/2010 Resolved    03/03/2017
  02/01/2010 15:40 EST Wilson, William E. MD                                              III ICD-9     715.0    02/01/2010 Current     02/01/2010
 Osteoarthrosis, unspec, shoulder
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                 III ICD-9    715.91    11/01/2013 Resolved    03/03/2017
  11/01/2013 09:39 EST Mata, Heather PA-C                                                 III ICD-9    715.91    11/01/2013 Current     11/01/2013
 Ankle, foot- Pain in joint
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                 III ICD-9    719.47    07/24/2012 Resolved    03/03/2017
  07/24/2012 13:33 EST Tabor, Timothy PA-C                                                III ICD-9    719.47    07/24/2012 Current     07/24/2012
 Edema
  11/29/2016 12:28 EST Toliver, Ryan PA-C                                                 III ICD-9     782.3    02/25/2015 Resolved    11/29/2016
  02/25/2015 13:46 EST Daugherty, Genevieve PA-C                                          III ICD-9     782.3    02/25/2015 Current     02/25/2015
 Shortness of breath
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9    786.05    02/17/2015 Resolved    02/25/2015
  02/25/2015 13:46 EST Daugherty, Genevieve PA-C                                          III ICD-9    786.05    02/17/2015 Resolved    02/25/2015
Generated 08/05/2020 12:59 by Villa, James OGC                          Bureau of Prisons - LVN
                                                                                                                Exhibit B, p. 4        Page 4 of 5
                                        Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 5 of 17. PageID #: 7779
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

 Description                                                                          Axis Code Type     Code     Diag. Date Status     Status Date
  02/17/2015 11:54 EST Daugherty, Genevieve PA-C                                        III ICD-9       786.05    02/17/2015 Current     02/17/2015

 Constipation, unspecified
  03/03/2017 16:35 EST Toliver, Ryan PA-C                                                     ICD-10    K5900     10/12/2016 Resolved    03/03/2017
  10/12/2016 17:57 EST Khan, Zafar PA                                                         ICD-10    K5900     10/12/2016 Current
 Pain in unspecified toe(s)
  04/26/2019 12:04 EST Trueblood, Elizabeth MD                                                ICD-10   M79676     11/02/2017 Resolved    04/26/2019
         hammer toe
  11/02/2017 14:12 EST Mata, Heather PA-C                                                     ICD-10   M79676     11/02/2017 Current
         hammer toe
 Significant Procedures
  11/29/2016 12:28 EST Toliver, Ryan PA-C                                                 III ICD-9    Procedu    04/17/2009 Resolved    11/29/2016
  04/17/2009 12:40 EST Jastillano, Alex MLP                                               III ICD-9    Procedu    04/17/2009 Current     04/17/2009
 Screening for diabetes mellitus
  02/23/2016 07:20 EST SYSTEM                                                             III ICD-9      V77.1    01/26/2011 Resolved    08/09/2011
  08/09/2011 10:28 EST Tabor, Timothy PA-C                                                III ICD-9      V77.1    01/26/2011 Resolved    08/09/2011
  01/26/2011 15:13 EST Klink, Kimberly MS, FNP                                            III ICD-9      V77.1    01/26/2011 Current     01/26/2011


                                                                       Current
 Other lymphedema
  12/16/2009 15:13 EST Wilson, William E. MD                                              III ICD-9      457.1    09/11/2009 Current     09/11/2009
         --not a true dx
  09/11/2009 12:52 EST Tabor, Timothy PA-C                                                III ICD-9      457.1    09/11/2009 Current     09/11/2009
 Unspecified monoarthritis
  12/16/2009 15:13 EST Wilson, William E. MD                                              III ICD-9      716.6    10/07/2008 Current     10/07/2008
        --has OA, hx MVA, hx bone graft right leg
  10/07/2008 10:58 EST Jastillano, Alex MLP                                               III ICD-9      716.6    10/07/2008 Current     10/07/2008


 Total: 45




Generated 08/05/2020 12:59 by Villa, James OGC                          Bureau of Prisons - LVN
                                                                                                                 Exhibit B, p. 5        Page 5 of 5
              Case: 3:03-cr-00739-JGC DocBureau
                                          #: 2290-2
                                                  ofFiled: 08/06/20 6 of 17. PageID #: 7780
                                                     Prisons
                                                       Health Services
                                                     Medication Summary
                                                          Historical
Complex: THX--TERRE HAUTE FCC                                    Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WHEELER, JAMES LEE                                      Reg #:      01227-017            Quarter:  G02-016L

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:                                       Denied


Active Prescriptions
   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   inhale 2 puffs by mouth four times daily AS NEEDED
   Rx#: 478491-THX           Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19           Exp: 04/25/20       D/C: 04/07/20               Pharmacy Dispensings: 102 GM in 468 days

   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   Don't use daily. Inhale 2 puffs by mouth 4 times a day as needed to prevent/relieve asthma attack (inhaler to last 90 days.
   If need more, make sick call)
   Rx#: 506650-THX            Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20            Exp: 04/07/21                           Pharmacy Dispensings: 17 GM in 121 days

   Allopurinol 300 MG Tab
   Take one tablet by mouth each day - for gout
   Rx#: 478492-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20        D/C: 04/07/20                Pharmacy Dispensings: 360 TAB in 468 days

   Allopurinol 300 MG Tab
   Take one tablet by mouth each day - for gout
   Rx#: 506651-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                                     Pharmacy Dispensings: 90 TAB in 121 days

   Aspirin 81 MG EC Tab
   Take one tablet by mouth each day
   Rx#: 478493-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20     D/C: 04/07/20                   Pharmacy Dispensings: 360 TAB in 468 days

   Aspirin 81 MG EC Tab
   Take one tablet by mouth each day
   Rx#: 506652-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                                     Pharmacy Dispensings: 90 TAB in 121 days

   Atorvastatin 20 MG TAB
   Take one tablet (20 MG) by mouth each evening
   Rx#: 478494-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20      D/C: 04/07/20                  Pharmacy Dispensings: 360 tab in 468 days

Generated 08/05/2020 12:59 by Villa, James OGC            Bureau of Prisons - LVN    Exhibit B, p. 6           Page 1 of 5
              Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 7 of 17. PageID #: 7781
Complex: THX--TERRE HAUTE FCC                           Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WHEELER, JAMES LEE                             Reg #:      01227-017            Quarter:  G02-016L


Active Prescriptions
   Atorvastatin 40 MG TAB
   Take one tablet (40 MG) by mouth at bedtime
   Rx#: 506679-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/08/20         Exp: 04/08/21                            Pharmacy Dispensings: 120 tab in 120 days

   Calcium Citrate/Vit D 315MG/250 Unit Tab
   Take one tablet by mouth two times a day
   Rx#: 492288-THX          Doctor: Trueblood, Elizabeth MD
   Start: 10/04/19          Exp: 04/01/20     D/C: 01/28/20         Pharmacy Dispensings: 180 Tab in 307 days

   Calcium Citrate/VIT D 315MG/200 Unit Tab
   Take one tablet by mouth two times a day
   Rx#: 501398-THX         Doctor: Trueblood, Elizabeth MD
   Start: 01/28/20         Exp: 04/01/20                            Pharmacy Dispensings: 128 TAB in 190 days

   Calcium Citrate/VIT D 315MG/200 Unit Tab
   Take one tablet by mouth two times a day
   Rx#: 506653-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 10/04/20                            Pharmacy Dispensings: 240 TAB in 121 days

   Ciprofloxacin/Dexameta Otic 0.3%/0.1% [7.5ML]
   place 4 drops in both ears One Time Dose Given AS NEEDED ***pill line***
   Rx#: 506680-THX           Doctor: Trueblood, Elizabeth MD
   Start: 04/08/20           Exp: 04/08/20                      Pharmacy Dispensings: 0 ML in 120 days

   Cromolyn 4% Nasal Spray(26ML) 40 MG/ML ML
   Spray 2 puffs in each nostril four times a day AS NEEDED
   Rx#: 492289-THX         Doctor: Trueblood, Elizabeth MD
   Start: 10/04/19         Exp: 04/01/20                            Pharmacy Dispensings: 156 ML in 307 days

   Cromolyn 4% Nasal Spray(26ML) 40 MG/ML ML
   Spray 2 puffs in each nostril four times a day AS NEEDED
   Rx#: 506654-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 07/30/20                            Pharmacy Dispensings: 104 ML in 121 days

   Docusate Sodium 100 MG Cap
   Take one capsule (100 MG) by mouth twice daily
   Rx#: 492290-THX        Doctor: Trueblood, Elizabeth MD
   Start: 10/04/19        Exp: 04/01/20                             Pharmacy Dispensings: 360 CAP in 307 days

   Docusate Sodium 100 MG Cap
   Take one capsule (100 MG) by mouth twice daily
   Rx#: 506655-THX        Doctor: Trueblood, Elizabeth MD

Generated 08/05/2020 12:59 by Villa, James OGC   Bureau of Prisons - LVN    Exhibit B, p. 7           Page 2 of 5
              Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 8 of 17. PageID #: 7782
Complex: THX--TERRE HAUTE FCC                           Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WHEELER, JAMES LEE                             Reg #:      01227-017            Quarter:  G02-016L


Active Prescriptions
   Start: 04/07/20              Exp: 10/04/20                       Pharmacy Dispensings: 240 CAP in 121 days

   Ferrous Gluconate 324 (37.5 Fe) MG Tab
   Take one tablet by mouth each day
   Rx#: 483596-THX         Doctor: Trueblood, Elizabeth MD
   Start: 06/25/19         Exp: 04/25/20     D/C: 04/07/20          Pharmacy Dispensings: 300 TAB in 408 days

   Ferrous Gluconate 324 (37.5 Fe) MG Tab
   Take one tablet by mouth each day
   Rx#: 506656-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                            Pharmacy Dispensings: 90 TAB in 121 days

   Folic Acid 1 MG Tab
   Take one tablet by mouth each day for low HDL
   Rx#: 492291-THX         Doctor: Trueblood, Elizabeth MD
   Start: 10/04/19         Exp: 04/01/20                            Pharmacy Dispensings: 180 TAB in 307 days

   Folic Acid 1 MG Tab
   Take one tablet by mouth each day for low HDL
   Rx#: 506520-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/06/20         Exp: 10/03/20       D/C: 04/07/20        Pharmacy Dispensings: 0 TAB in 122 days

   Folic Acid 1 MG Tab
   Take one tablet by mouth each day for low HDL
   Rx#: 506657-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 10/04/20                            Pharmacy Dispensings: 180 TAB in 121 days

   hydroCHLOROthiazide 25 MG Tab
   Take one tablet (25 MG) by mouth each morning
   Rx#: 478500-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20      D/C: 04/07/20         Pharmacy Dispensings: 360 TAB in 468 days

   hydroCHLOROthiazide 25 MG Tab
   Take one tablet (25 MG) by mouth each morning
   Rx#: 506658-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                            Pharmacy Dispensings: 90 TAB in 121 days

   Hydrocortisone Rectal Cream 2.5 %, 28.4GM
   apply a thin layer mixed with ketoconazole cream to inner thighs each day
   Rx#: 502949-THX          Doctor: Trueblood, Elizabeth MD
   Start: 02/14/20          Exp: 03/15/20                            Pharmacy Dispensings: 28.4 GM in 173 days

   Ketoconazole cream 2% 30 GM

Generated 08/05/2020 12:59 by Villa, James OGC   Bureau of Prisons - LVN    Exhibit B, p. 8           Page 3 of 5
              Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 9 of 17. PageID #: 7783
Complex: THX--TERRE HAUTE FCC                              Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WHEELER, JAMES LEE                                Reg #:      01227-017            Quarter:  G02-016L


Active Prescriptions
   apply a thin layer mixed with hydrocortisone cream each day to inner thighs
   Rx#: 502950-THX           Doctor: Trueblood, Elizabeth MD
   Start: 02/14/20           Exp: 03/15/20                           Pharmacy Dispensings: 30 gm in 173 days

   Latanoprost Ophth Soln 0.005% [2.5ml]
   Instill 1 drop into BOTH eyes each evening
   Rx#: 478501-THX           Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19           Exp: 04/25/20     D/C: 04/07/20           Pharmacy Dispensings: 30 ML in 468 days

   Latanoprost Ophth Soln 0.005% [2.5ml]
   Instill 1 drop into BOTH eyes each evening
   Rx#: 506659-THX           Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20           Exp: 04/07/21                             Pharmacy Dispensings: 7.5 ML in 121 days

   Lisinopril 20 MG Tab
   Take one tablet by mouth each day
   Rx#: 478502-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20     D/C: 04/07/20             Pharmacy Dispensings: 360 TAB in 468 days

   Lisinopril 20 MG Tab
   Take one tablet by mouth each day
   Rx#: 506660-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                               Pharmacy Dispensings: 90 TAB in 121 days

   metFORMIN HCl 500 MG Tab
   Take one tablet (500 MG) by mouth each day with food
   Rx#: 478503-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/26/19         Exp: 04/25/20      D/C: 04/07/20            Pharmacy Dispensings: 360 TAB in 468 days

   metFORMIN HCl 500 MG Tab
   Take one tablet (500 MG) by mouth each day with food
   Rx#: 506661-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 04/07/21                               Pharmacy Dispensings: 90 TAB in 121 days

   Terbinafine HCl 250 MG Tab
   Take one tablet (250 MG) by mouth each day for 14 days
   Rx#: 502951-THX         Doctor: Trueblood, Elizabeth MD
   Start: 02/14/20         Exp: 02/28/20                               Pharmacy Dispensings: 14 TAB in 173 days

   Triamcinolone 0.1% 80 GM Cream
   Apply a small amount topically to the affected area(s) each day
   Rx#: 492292-THX         Doctor: Trueblood, Elizabeth MD
   Start: 10/04/19         Exp: 04/01/20                               Pharmacy Dispensings: 480 GM in 307 days

Generated 08/05/2020 12:59 by Villa, James OGC      Bureau of Prisons - LVN    Exhibit B, p. 9           Page 4 of 5
             Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 10 of 17. PageID #: 7784
Complex: THX--TERRE HAUTE FCC                              Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WHEELER, JAMES LEE                                Reg #:      01227-017            Quarter:  G02-016L


Active Prescriptions
   Triamcinolone 0.1% 80 GM Cream
   Apply a small amount topically to the affected area(s) each day
   Rx#: 506662-THX         Doctor: Trueblood, Elizabeth MD
   Start: 04/07/20         Exp: 10/04/20                               Pharmacy Dispensings: 240 GM in 121 days

   Cholecalciferol (Vit D) 5000 UNIT (125mcg) Tab
   Take one tablet by mouth each day
   Rx#: 506681-THX           Doctor: Trueblood, Elizabeth MD
   Start: 04/08/20           Exp: 04/08/21                             Pharmacy Dispensings: 150 Tab in 120 days

   Sodium CHLORIDE 0.9% Inj 1000 ML
   Infuse 700 ml IV one time only ***pill line***
   Rx#: 506159-THX          Doctor: Lukens, David MD
   Start: 03/27/20          Exp: 03/27/20                              Pharmacy Dispensings: 0 ml in 132 days




Generated 08/05/2020 12:59 by Villa, James OGC      Bureau of Prisons - LVN   Exhibit B, p. 10           Page 5 of 5
            Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 11 of 17. PageID #: 7785
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        WHEELER, JAMES LEE                                                    Reg #:         01227-017
Date of Birth:      06/26/1942                          Sex:      M    Race:WHITE         Facility:      THA
Note Date:          06/11/2019 12:37                    Provider: Trueblood, Elizabeth MD Unit:          G02


Review Note - Report Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1              Provider: Trueblood, Elizabeth MD
          Ultrasound shows abdominal aortic aneurysm at 3.6 cm. We'll repeat ultrasound in one year.


ASSESSMENTS:
  Aortic aneurysm, without rupture, I719 - Current
New Consultation Requests:
  Consultation/Procedure                        Target Date Scheduled Target Date Priority            Translator   Language
  Radiology                                     06/01/2020 06/01/2020             Routine             No
          Subtype:
             Ultrasound, Onsite
          Reason for Request:
               Schedule repeat ultrasound in one year for findings of abdominal aortic aneurysm at 3.6 cm.

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Trueblood, Elizabeth MD on 06/11/2019 12:40




Generated 06/11/2019 12:40 by Trueblood, Elizabeth MD   Bureau of Prisons - THA                              Page 1 of 1

                                                                                  Exhibit B, p. 11
            Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 12 of 17. PageID #: 7786
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        WHEELER, JAMES LEE                                                    Reg #:      01227-017
Date of Birth:      06/26/1942                         Sex:      M    Race:WHITE          Facility:   THA
Note Date:          05/29/2019 09:02                   Provider: Abriani, Melissa RT(R)   Unit:       G02


Admin Note - Consultation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1        Provider: Abriani, Melissa RT(R)
          PATIENT WAS SEEN IN HOUSE BY SPECIALIST FOR AN ULTRA SOUND OF THE KIDNEYS DUE TO
          RENAL MASS FOUND ON PREVIOUS CT, AND ABDOMINAL AORTA ULTRA SOUND WAS ALSO DONE
          DUE TO FINDINGS ON CURRENT ULTRA SOUND


Copay Required:No                             Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Abriani, Melissa RT(R) on 05/29/2019 09:04
Requested to be cosigned by Trueblood, Elizabeth MD.
Cosign documentation will be displayed on the following page.




Generated 05/29/2019 09:04 by Abriani, Melissa RT(R)    Bureau of Prisons - THA                           Page 1 of 1

                                                                                  Exhibit B, p. 12
                                       Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 13 of 17. PageID #: 7787
                                                                        Bureau of Prisons
                                                                         Health Services
                                                                              Alerts
Reg #: 01227-017                                 Inmate Name: WHEELER, JAMES LEE

Alert                                               Start Date   Stop Date    Comments
Anticoagulant Therapy
11/20/2014 08:27 EST Rhoads, Kimberly               11/20/2014               81mg ASA
                      RDH

Total: 1




Generated 08/05/2020 12:59 by Villa, James OGC                               Bureau of Prisons - LVN
                                                                                                         Exhibit B, p. 13   Page 1 of 1
            Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 14 of 17. PageID #: 7788
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        WHEELER, JAMES LEE                                                    Reg #:      01227-017
Date of Birth:      06/26/1942                         Sex:      M    Race:WHITE          Facility:   THA
Note Date:          05/19/2020 11:25                   Provider: Abriani, Melissa RT(R)   Unit:       G02


Admin Note - Consultation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1         Provider: Abriani, Melissa RT(R)
          PATIENT SEEN BY IN HOUSE SPECIALIST, ONE YEAR FOLLOW UP FOR AORTIC ANEURYSM AT
          3.6CM


Copay Required:No                             Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Abriani, Melissa RT(R) on 05/19/2020 11:27
Requested to be cosigned by Trueblood, Elizabeth MD.
Cosign documentation will be displayed on the following page.




Generated 05/19/2020 11:27 by Abriani, Melissa RT(R)    Bureau of Prisons - THA                           Page 1 of 1

                                                                                  Exhibit B, p. 14
Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 15 of 17. PageID #: 7789




                                                   Exhibit B, p. 15
                Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 16 of 17. PageID #: 7790
                                                         Bureau of Prisons
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: WHEELER, JAMES LEE                                                                        Reg #: 01227-017
Date of Birth: 06/26/1942                                    Sex:      M    Race: WHITE                Facility: THA
Encounter Date: 04/07/2020 14:18                             Provider: Trueblood, Elizabeth MD         Unit:     G02


Chronic Care - Chronic Care Clinic encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Trueblood, Elizabeth MD
        Chief Complaint: Chronic Care Clinic
        Subjective: Chronic care clinic

                        Hypertension. Patient's blood pressure is in good range. He had an episode of dizziness
                        which resulted in a liter of fluid given. States that he thinks he had "a bug". States he feels
                        much better now. States that his urine is now white-yellow incident of dark yellow. Denies
                        any chest pain, shortness of breath, or dyspnea on exertion. Chest x-ray 06/2017 showed a
                        nodule in the left lung. CT scan was performed which showed a calcified nodule representing
                        remote granulomatous disease.
                        Pulmonary. Patient states he gets around well. He states he was unaware he had
                        emphysema. This was diagnosed previously in 2015 by a CT scan. Patient denies any
                        exertional dyspnea or cough productive of sputum. States he occasionally uses his albuterol.
                        He denies any nocturnal cough.
                        Orthopedic. Gout is under good control on allopurinol. Denies any issues at this time.
                        General. Reports he is taking his folic acid regularly. Labs reviewed and show that his
                        vitamin D is low at 17. He is on calcium with vitamin D which she reports he is taking regularly
                        however it is still low.
                        Patient is also complaining about sore spots in his ears from his hearing aids. He has been
                        using triple antibiotic ointment from the commissary on a Q-tip which has helped heal his right
                        side but his left side is still sore. He states he still has occasional drainage. He feels that it is
                        swollen.
                        Review of systems otherwise negative.
        Pain:           No
Seen for clinic(s): General, Hypertension, Orthopedic/Rheumatology, Pulmonary/Respiratory

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit       Celsius Location                  Provider
    04/07/2020        14:30 THX              97.7          36.5                           Trueblood, Elizabeth MD

Pulse:
     Date          Time               Rate Per Minute          Location                   Rhythm     Provider
     04/07/2020 14:30 THX                               72                                           Trueblood, Elizabeth MD
Respirations:
     Date                  Time               Rate Per Minute Provider
     04/07/2020            14:30 THX                            18 Trueblood, Elizabeth MD
Blood Pressure:
     Date       Time               Value        Location           Position              Cuff Size   Provider
     04/07/2020 14:30 THX          119/69                                                            Trueblood, Elizabeth MD
SaO2:
     Date             Time             Value(%) Air                            Provider
     04/07/2020       14:30 THX              97                                Trueblood, Elizabeth MD

Generated 04/07/2020 14:52 by Trueblood, Elizabeth MD          Bureau of Prisons - THA
                                                                                             Exhibit B, p. 16             Page 1 of 6
              Case: 3:03-cr-00739-JGC Doc #: 2290-2 Filed: 08/06/20 17 of 17. PageID #: 7791
                                                         Bureau of Prisons
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: WHEELER, JAMES LEE                                                                        Reg #: 01227-017
Date of Birth: 06/26/1942                                    Sex:      M    Race: WHITE                Facility: THA
Encounter Date: 04/26/2019 09:42                             Provider: Trueblood, Elizabeth MD         Unit:     G02


Chronic Care - Chronic Care Clinic encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Trueblood, Elizabeth MD
       Chief Complaint: Chronic Care Clinic
       Subjective: Chronic care clinic
                    Cardiac/hypertension. Patient reports he is doing very well. Denies any chest pain, shortness
                    of breath, dyspnea on exertion. Has been recently evaluated by cardiology and report states
                    that he is stable.
                    Chest x-ray 06/2017 slightly torturous aorta without radial graphic evidence for acute
                    cardiopulmonary process. 67 mm nodule in the left upper lobe anteriorly. Follow-up chest CT
                    was ordered which showed small calcified pulmonary nodules as well as mediastinal calcified
                    lymph nodes.
                    EKG 06/2018 sinus rhythm
                    Diabetes. Patient is currently not on medication. Stacy Clint rolls his diabetes with diet and
                    exercise. However A1c has risen and now is at 7.4%. Stacy was on metformin previously
                    and did not have any problems with this.
                    Patient is currently taking calcium with vitamin D. He had DEXA scan August 2018 which
                    shows osteopenia.
                    Gastrointestinal. Patient had colonoscopy last summer and had about 15 COLON Polyps.
                    One was a tubular adenoma. The GI doctor did not recommend follow-up but the patient
                    states that the GI doctor told him it would be sooner than 3 years.
                    His only other concern is regarding TED hose. He states that his left calf is much larger than
                    his right due to previous vein stripping. He was seen by Hanger and custom hose was
                    ordered however those does slide down his leg and does not seem to compress as well as the
                    Jobst hose. He is wanting new hose.
                    Review of systems otherwise negative.
       Pain:        No
Seen for clinic(s): General, Hypertension, Orthopedic/Rheumatology, Pulmonary/Respiratory

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit       Celsius Location                  Provider
    04/26/2019        10:01 THX              98.0          36.7                           Trueblood, Elizabeth MD

Pulse:
     Date          Time               Rate Per Minute          Location                   Rhythm      Provider
     04/26/2019 10:01 THX                               73                                            Trueblood, Elizabeth MD
Respirations:
     Date                  Time               Rate Per Minute Provider
     04/26/2019            10:01 THX                            16 Trueblood, Elizabeth MD
Blood Pressure:
     Date       Time               Value        Location           Position              Cuff Size   Provider
     04/26/2019 10:01 THX          111/69                                                            Trueblood, Elizabeth MD
Wright Peak Flow:
     Date           Time              Attempt 1 Attempt 2 Attempt 3 Effort                      Bronchodilator Provider

Generated 04/26/2019 12:13 by Trueblood, Elizabeth MD          Bureau of Prisons - THA
                                                                                             Exhibit B, p. 17             Page 1 of 6
